Citation Nr: 1632843	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  08-09 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a kidney disorder to include as secondary to service connected hypertension.

2.  Entitlement to service connection for obstructive sleep apnea to include as secondary to PTSD and/or allergic rhinitis.

3.  Entitlement to a rating in excess of 50 percent for Posttraumatic stress disorder (PTSD).

4.  Entitlement to a rating in excess of 10 percent for residuals of a right knee medial meniscus injury.

5.  Entitlement to a rating in excess of 10 percent for left knee strain.

6.  Entitlement to a rating in excess of 10 percent for bilateral plantar fasciitis with Achilles tendonitis.  

7.  Entitlement to a compensable rating prior to November 7, 2011, for allergic rhinitis.  

8.  Entitlement to an effective date prior to July 30, 2012, for the grant of a 50 percent evaluation for PTSD.

9.  Entitlement to an effective date prior to November 7, 2011 for the grant of a total rating based on individual unemployability.

10.  Entitlement to an effective date prior to November 7, 2011 for the grant of eligibility to Dependent's Educational Assistance under 38 U.S.C. Chapter 35.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION


The Veteran had active duty service from September 1978 to June 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeals from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in St. Petersburg, Florida.  

In December 2014, the Board denied a compensable evaluation for allergic rhinitis prior to 11/7/11 also denied a rating in excess of 10 percent for the disability from November 7, 2011 to the present.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (the Court).  In June 2015, the Court vacated that part of the Board's decision which denied a compensable rating prior to November 7, 2011 for allergic rhinitis.  The Court observed that the Veteran also waived his appeal concerning entitlement to a disability rating in excess of 10 percent for the period beginning on November 7, 2011.

The Veteran appeared for a June 2011 travel Board hearing which was conducted by the undersigned.  A transcript of the proceeding has been associated with the claims file. 

In November 2015, the RO issued a statement of the case on the issues of entitlement to an earlier effective date for the grant of individual unemployability prior to November 7, 2000 and entitlement to an earlier effective date for the grant of Dependents Educational Assistance prior to November 7, 2000.  A substantive appeal has not been received for these issues.  There is still time for the Veteran to perfect these appeals.  Until such time, they will not be addressed by the Board.  

The issues of entitlement to service connection for a kidney disorder and for obstructive sleep apnea as well as the issues of entitlement to increased ratings for the knees and feet are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  During the appeal period, the service connected PTSD was productive of difficulty in adapting to stressful circumstances including work or a work like setting.  

2.  During the appeal period, the Veteran was able to flex his right knee to 45 degrees or more, he was able to extend his knee to 0 degrees and there was no subluxation or lateral instability.

3.  During the appeal period, the Veteran's left knee was productive of sympathetic removal of semilunar cartilage and he was able to flex his left knee to 45 degrees or more, he was able to extend his knee to 0 degrees and there was no subluxation or lateral instability; 

4.  Prior to November 7, 2011, the service connected allergic rhinitis was manifested by greater than 50 percent obstruction of both nasal passages, or complete obstruction on one side but without polyps.  

5.  VA received no communication from the Veteran that constitutes a formal claim or may be construed as an informal claim for an increased rating for PTSD prior to July 30, 2012 when the claim for an increased rating for PTSD was received.

9.  Entitlement to an effective date prior to November 7, 2011 for the grant of a total rating based on individual unemployability.

10.  Entitlement to an effective date prior to November 7, 2011 for the grant of eligibility to Dependent's Educational Assistance under 38 U.S.C. Chapter 35.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 70 percent rating for Posttraumatic stress disorder, but no more, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for entitlement to a rating in excess of 10 percent for residuals of a right knee medial meniscus injury have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257-5261 (2015).

3.  The criteria for assignment of a separate 10 percent rating for left knee strain based on removal of semilunar cartilage which is sympathetic, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257-5261 (2015).

4.  The criteria for a 10 percent rating but no more, prior to November 7, 2011, for allergic rhinitis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6522 (2015).

5.  The criteria for an effective date earlier than July 30, 2012 for the award of a 50 percent evaluation for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2015); 38 C.F.R. § 3.400 (2015).

9.  Entitlement to an effective date prior to November 7, 2011 for the grant of a total rating based on individual unemployability.

10.  Entitlement to an effective date prior to November 7, 2011 for the grant of eligibility to Dependent's Educational Assistance under 38 U.S.C. Chapter 35.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2015), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the Court has held that the plain language of 38 U.S.C.A. § 5103(a)  requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119  (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was provided all required notice in letters sent in May 2004, January 2007, May 2008, March 2012 and April 2013.  To the extent that any of the notices were supplied subsequent to the initial adjudication of a claim, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured any error in the timing of notice.  Not only has he been afforded a meaningful opportunity to participate effectively in the processing of his claims and given ample time to respond, but the claims were readjudicated subsequent to providing proper notice as documented by numerous supplemental statements of the case generated by VA.  It is not prejudicial to the Veteran for the Board to proceed to finally decide these appeals as the timing error did not affect the essential fairness of the adjudications.

The Board also finds the Veteran has been afforded adequate assistance in regard to the claims adjudicated by this decision.  All evidence identified by the Veteran has been obtained to the extent possible including VA and private medical records and pertinent records from the Social Security Administration.  The Veteran has been afforded appropriate VA examinations for the disabilities on appeal.  The examiners who conducted the VA examinations during the appeal period had access to and reviewed the evidence of record and conducted physical examinations of the Veteran.  The examinations provide all information required for rating purposes.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claims.


General Legal Criteria for increased rating claims

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  Above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54 .


Entitlement to a rating in excess of 50 percent for Posttraumatic stress disorder.

The Veteran's service-connected PTSD is currently is rated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  This code provides that a 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The pertinent evidence of record consists of several clinical records and the report of a VA examination.  Upon review of this evidence, the Board finds that the service connected PTSD warrants a 70 percent evaluation but no more under Diagnostic Code 9411.  

A July 2012 VA clinical record reveals the Veteran reported he continued to cope fairly well.  He did not want to go back to work.  He spent a lot of time with his granddaughter which he enjoyed very much.  Mental status examination revealed that the Veteran was appropriately groomed and oriented.  Attention and concentration were poor as was short term memory.  Mood was mildly depressed.  Affect was congruent and appropriate to content.  Speech was normal and language was coherent and relevant.  There were no hallucinations or delusions nor was there evidence of a thought disorder.  There was no suicidal or homicidal ideation present.  A diagnosis of PTSD was made and a GAF of 50 was assigned.  

In May 2013, the Veteran reported his mood was like a rollercoaster.  He had difficulty with irritability, depressed mood and managing stress.  He was active in his church and spent a lot of time with his granddaughter.  Mental status examination revealed that the Veteran was appropriately groomed and oriented.  Attention and concentration were poor as was short term memory.  Mood was mildly depressed.  Affect was congruent and appropriate to content.  Speech was normal and language was coherent and relevant.  There were no hallucinations or delusions nor was there evidence of a thought disorder.  There was no suicidal or homicidal ideation.  A diagnosis of PTSD was made and a GAF of 50 was assigned.  

On VA examination in August 2013, PTSD was diagnosed.  A GAF score of 58 was assigned.  With regard to occupational and social impact, the examiner opined that the PTSD was productive of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  The Veteran had been married to his wife for 26 years.  He helped care for a grandchild.  He recently attempted to take classes but was found to be ineligible for vocational rehabilitation services as he had no interest in going back to work.  The Veteran last worked in 2004.  He quit work due to physical problems.  He was continuing private and VA treatment.  There were no suicide attempts or hospitalizations.  Symptoms attributed to PTSD included depressed mood, anxiety, chronic sleep impairment, disturbances of mood and motivation, difficulty in establishing and maintaining effective work and societal relationships, difficulty in adapting to stressful circumstances, including work or a work like setting.  The examiner opined that the Veteran was not rendered unemployable in either physical or sedentary sectors due to his PTSD.  

An August 2013 VA clinical record reveals the Veteran reported he was doing better until compensation and pension examination threw him into a bad mood.  He was slowly returning to his baseline level.  He visited Puerto Rico with his wife and visited with family.  His family was his primary support system.  Mental status examination revealed the Veteran was appropriately groomed and oriented.  Attention and concentration were poor as was short term memory.  Mood was mildly depressed.  Affect was congruent and appropriate to content.  Speech was normal and language was coherent and relevant.  There were no hallucinations or delusions or evidence of a thought disorder.  There was no suicidal or homicidal ideation.  A diagnosis of PTSD was made and a GAF of 50 was assigned.   

The Board finds that a 100 percent rating under Diagnostic Code 9411 is not warranted at any time during the appeal period.  There is no evidence of any of the enumerated symptomology set out for a 100 percent rating.  There is no evidence that the PTSD is productive of gross impairment of thought processes or communications, delusions or hallucinations, grossly inappropriate behavior, danger of hurting self or others, an inability to perform activities of daily living or any disorientation as to time, place or memory loss for names of close relative, own occupation or own name.  

There is some evidence which supports a 100 percent evaluation.  The clinical records include annotations indicating that GAF scores of 50 were assigned.  

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.), p. 32 (DSM-IV)).

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

GAF scores of 50 or below contemplate an inability to work.  American Psychiatric Association:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130.

The Board notes the DSM has been revised this year to DSM V which no longer includes GAF scores.  However, the Board will still address the evidence of record.  This evidence suggests, via the GAF score of 50 that there is an inability to work.  This is the only evidence of record generated during the appeal period which suggests that the PTSD is productive of total occupational impairment.  Significantly, other than the GAF scores of 50 which were assigned in the clinical records, the clinical records are silent as to evidence that the PTSD was productive of total industrial impairment.  There is no reference at all which addresses the Veteran's employability in the clinical records other than the Veteran's statement that he did not desire to go back to work.  

The Board finds that the probative value of the evidence included in the VA examination outweighs the probative value of the clinical records with regard to whether the PTSD is productive of total occupational impairment.  The examiner who conducted the August 2013 VA examination assigned a higher GAF score and, significantly, specifically opined that the Veteran was not rendered unemployable in either physical or sedentary sectors due to his PTSD.  This opinion directly addresses the question of the interplay between employability and the PTSD.  The Board places greater probative weight on this determination than the GAF scores of 50 which "contemplate" and inability to work.  One is a direct opinion as to employability and the suggest unemployability without elaboration.  

The report of the August 2013 VA examination includes the opinion that the service connected PTSD was productive of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  This verbiage directly fits the enumerated criteria for a 30 percent evaluation under Diagnostic Code 9411.  However, in the body of the examination report, the examiner indicated that the PTSD is productive of difficulty in adapting to stressful circumstances, including work or a work like setting.  This finding is one of the enumerated symptomology required for a 70 percent rating under Diagnostic Code 9411.  This finding, when viewed in light of a GAF score assigned of 58 by the examiner and the evidence included in the clinical records and when applying the benefit of doubt leads the Board to determine that a 70 percent evaluation is warranted.  


Ratings criteria for evaluation of knees

Under Diagnostic Code 5257, which rates disability resulting from other impairment of the knee, to include recurrent subluxation or lateral instability of this joint, a 10 percent rating will be assigned for slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned for moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned for severe recurrent subluxation or lateral instability.

Diagnostic Code 5258 provides a 20 percent evaluation when there is dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint. 

Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.

Diagnostic Code 5260 provides for the evaluation of limitation of flexion of the knee.  A noncompensable evaluation is warranted when flexion is limited to 60 degrees.  A 10 percent rating is warranted when it is limited to 45 degrees and a 20 percent rating is warranted when it is limited to 30 degrees.  A 30 percent rating contemplates limitation to 15 degrees.

Diagnostic Code 5261 provides for the evaluation of limitation of extension of the knee.  A noncompensable rating is warranted when leg extension is limited to 5 degrees.  A 10 percent rating is warranted when it is limited to 10 degrees, and a 20 percent rating is warranted when it is limited to 15 degrees.  Extension limited to 20 degrees warrants a 30 percent evaluation, extension limited to 30 degrees warrants a 40 percent evaluation, and a 50 percent evaluation contemplates extension limited to 45 degrees.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The VA General Counsel has also held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September 17, 2004).  

Normal range of motion of the knee for VA purposes is zero degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.



Entitlement to a rating in excess of 10 percent for residuals of a right knee medial meniscus injury.

The service connected right knee disability is currently evaluated as 10 percent disabling under Diagnostic Code 5257.  

In April 2011, the Veteran complained of bilateral knee pain.  Physical examination revealed a full range of motion and no instability.  The diagnosis was mild osteoarthritis of the knees.  

A VA examination was conducted in August 2013.  The examiner diagnosed degenerative joint disease of the right knee with medial meniscus repair.  The Veteran reported that he was unable to squat or stand for long periods of time due to his knees.  The Veteran reported no weakness, fatigability, or incoordination that significantly limited his functional ability during flare-ups, or when the joint was used repeatedly over a period of time.  He had no additional limitation of range of motion of the knee due to pain, weakness, fatigability or incoordination, expressed in terms of the degrees of additional range of motion loss due to "pain on use or during flare-ups".  The range of motion for flexion of the knees was 90 degrees with objective evidence of painful motion beginning at 90 degrees for each knee.  Extension was to 0 degrees for each knee with painful motion beginning at 0 degrees.  The range of motion did not decrease after repetitive motion.  The examiner opined that the Veteran would have less movement than normal, pain on movement and interference with sitting, standing and weight bearing after repetitive use.  There was no pain on palpation and muscle strength was 5/5.  The knee joints were stable.  There was no evidence of recurrent patellar subluxation or dislocation.    The Veteran regularly used a cane and knee sleeves.  

In February 2015, the Veteran reported pain in his knees which had been present for two months.  The pain was 3/10 at rest and 4/10 when walking.  Pain increased when on stairs.  There was no knee lock.  There was 5 minutes of morning stiffness and after he walked 200 yards.  Physical examination revealed no tenderness and no pain on motion or synovial effusion.  Crepitus was present bilaterally.  The pertinet assessment was osteoarthritis and intra-articular derangement of the knee with pain at the knees.   

A June 2015 VA clinical record reveals the Veteran sought treatment for knee pain which had been present for two weeks.  The pain was 3/10 at rest and 4/10 when walking.  Physical examination revealed no tenderness without synovial effusion.  Crepitus was present bilaterally as well as pain on motion.  The pertinet assessment was osteoarthritis and intra-articular derangement of the knee with pain at the knees.   

The Board finds that an increased rating is not warranted for the right knee at any time under any applicable Diagnostic Code.  An increased rating is not warranted under Diagnostic Code 5257 because the evidence of record during the pertinent time period does not demonstrate the presence of any subluxation or lateral instability.  The Veteran's knee has been determined to be stable.  A separate rating is not warranted for the right knee disability when it is evaluated under Diagnostic Code 5258 or 5259.  There is no evidence of record demonstrating that the Veteran had dislocated semilunar cartilage or removal of semilunar cartilage.  A separate rating or a rating in excess of 10 percent is not warranted for the right knee disability when it is evaluated under Diagnostic Code 5206 and 5261 as the evidence demonstrates the Veteran was able to flex his knee to more than 60 degrees and was able to extend his knee to 0 degrees.  The range of motion did not change after repetitive testing and an increased rating is not warranted upon consideration of pain on use or during flares and consideration of the holding in Deluca.  There is no evidence that the service connected disability is productive of impairment of the tibia and fibula so an increased rating or a separate rating is not warranted under Diagnostic Code 5256.  There is no evidence of record documenting that the right knee disability is productive of genu recurvatum.  A separate rating for under Diagnostic Code 5263 is not warranted.  



Entitlement to a rating in excess of 10 percent for left knee strain.

The service connected left knee is rated as 10% disabling by analogy under Diagnostic Code 5099-5024.  Diagnostic Code 5024 evaluates disabilities characterized by tenosynovitis.  A note under Diagnostic Code 5024 specifies that the diseases evaluated under Diagnostic Codes 5013 through 5024 (except gout) will be rated on limitation of motion of the affected parts, as arthritis, degenerative.  Degenerative arthritis is evaluated under Diagnostic Code 5003, which provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensably disabling under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is granted where x-ray evidence shows involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003. However, the 20 percent rating based on X- ray findings, above, will not be utilized in rating conditions listed under DC 5013 to 5024, inclusive. See C.F.R. § 4.71a, DC 5003, Note (2).

In April 2011, the Veteran complained of bilateral knee pain.  Physical examination revealed a full range of motion and no instability.  Slight tenderness was present in the left knee.  The diagnosis was mild osteoarthritis of the knees.  

A VA examination was conducted in August 2013.  The examiner diagnosed degenerative joint disease of the right knee with medial meniscus repair and degenerative joint disease of the left knee with strain, status post medial meniscectomy.  The Veteran reported that he was unable to squat or stand for long periods of time due to his knees.  The Veteran reported no weakness, fatigability, or incoordination that significantly limited his functional ability during flare-ups, or when the joint was used repeatedly over a period of time . He has no additional limitation of ROM of the knee due to pain, weakness, fatigability or incoordination, expressed in terms of the degrees of additional ROM loss due to "pain on use or during flare-ups".  The range of motion for flexion of the knees was 90 degrees with objective evidence of painful motion beginning at 90 degrees for each knee.  Extension was to 0 degrees for each knee with painful motion beginning at 0 degrees.  The range of motion did not decrease after repetitive motion.  The examiner opined that the Veteran would have less movement than normal, pain on movement and interference with sitting, standing and weight bearing after repetitive use.  There was no pain on palpation and muscle strength was 5/5.  The knee joints were stable.  There was no evidence of recurrent patellar subluxation or dislocation.  The Veteran had frequent episodes of joint locking and joint pain due to a meniscus condition in the left knee.  A meniscectomy was performed on the left knee which was productive of pain.  The Veteran regularly used a cane and knee sleeves.  

In February 2015, the Veteran reported pain in his knees which had been present for two months.  The pain was 3/10 at rest and 4/10 when walking.  Pain increased when on stairs.  There was no knee lock.  The was 5 minutes of morning stiffness and after he walks 200 yards.  Physical examination revealed no tenderness without pain on motion and synovial effusion.  Crepitus was present bilaterally.  The pertinet assessment was osteoarthritis and intra-articular derangement of the knee with pain at the knees.   

A June 2015 VA clinical record reveals the Veteran sought treatment for knee pain which had been present for two weeks.  The pain was 3/10 at rest and 4/10 when walking.  Physical examination revealed no tenderness without synovial effusion.  Crepitus was present bilaterally as well as pain on motion.  The pertinet assessment was osteoarthritis and intra-articular derangement of the knee with pain at the knees.   

The Board finds that a separate rating is not warranted under Diagnostic Code 5257 because the evidence of record during the pertinent time period does not demonstrate the presence of any subluxation or lateral instability.  The Veteran's left knee has been determined to be stable.  A separate rating or increased rating is not warranted for the left knee disability when it is evaluated under Diagnostic Code 5258 as there is no evidence of record demonstrating that the service connected left knee is productive of dislocated semilunar cartilage.  A separate rating or a rating in excess of 10 percent is not warranted for the left knee disability when it is evaluated under Diagnostic Code 5260 and 5261 as the evidence demonstrates the Veteran was able to flex his knee to more than 60 degrees and was able to extend his knee to 0 degrees.  The range of motion did not change after repetitive testing and an increased rating is not warranted upon consideration of pain on use or during flares and consideration of the holding in Deluca.  There is no evidence that the service connected left knee disability is productive of impairment of the tibia and fibula so an increased rating or a separate rating is not warranted under Diagnostic Code 5256.  There is no evidence of record documenting that the left knee disability is productive of genu recurvatum.  A separate rating for under Diagnostic Code 5263 is not warranted.  

A separate 10 percent rating is warranted for the left knee when it is evaluated under Diagnostic Code 5259.  The Veteran underwent a meniscectomy of the left knee and the examiner who conducted the August 2013 VA examination attributed pain to the meniscectomy.  As such, the criteria for a 10 percent rating under Diagnostic Code 5259 for sympathetic removal of semilunar cartilage is warranted.  


Entitlement to a compensable rating prior to November 7, 2011 for allergic rhinitis.  

The service connected allergic rhinitis is evaluated under Diagnostic Code 6522.  Diagnostic Code 6522 provides a 10 percent disability rating for allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of both nasal passages, or complete obstruction on one side.  A 30 percent rating is provided for polyps.

The Board finds that a 10 percent rating is warranted for the service connected allergic rhinitis prior to November 7, 2011.  

In March, July 2006 and November 2006, physical examination of the nose revealed minimal swelling or rhinorrhea.  There were no polyps and nasal passageway was patent.  The Veteran complained, in part, of occasional bouts of congestion.  

In February 2007, physical examination of the nose revealed minimal swelling or rhinorrhea.  There were no polyps and nasal passageway was patent.  The Veteran complained, in part, of occasional bouts of congestion.  

On VA examination in March 2007, the Veteran reported experiencing allergy symptoms two to three times a week, despite therapy.  He denied receiving any antibiotic treatment.  On examination, there was bilateral conjunctival infection with watering from both eyes.  There was no facial tenderness, erythema or swelling.  Nares revealed pink mucosa.  There was no evidence of nasal septal deviation or other nasal obstructions.  The diagnosis was chronic perennial rhinitis.

In April 2007, the Veteran wrote that, when he was not on medication for rhinitis, he has a complete blockage of nasal cavities.  

On VA examination in April 2008, the Veteran reported that his rhinitis occurs around three times a week.  He also complained of nasal congestion whenever he would lie down and of intermittent popping of the left ear.  Physical examination of the nose revealed no nasal crusting.  No nasal polyps were noted.  Both nostrils were patent with zero percent obstruction of the left nostril and 15 percent obstruction of the right nostril.  The diagnosis was allergic rhinitis.

A May 2011 VA clinical record indicates the Veteran sought treatment for allergies.  He complained of itchy, watery eyes.  He denied shortness of breath or any difficulty breathing during times when his eyes would swell and become itchy and watery.  Physical examination of the nose revealed no masses or polyps.  There was 1+ swelling present.  

In June 2011, the Veteran denied pain, tenderness, congestion, headache or post nasal drip associated with his sinuses.  Physical examination of the nose revealed no masses or polyps.  There was 1+ swelling present.  

The Veteran testified at a travel Board hearing that he had been prescribed medication to treat his rhinitis.  He reported that he experienced sinus swelling which caused obstruction of the nasal passages.  The Veteran estimated that he would experience a 60 percent blockage.  At night the blockage would be on both sides and during the day it would be on the right side.  He thought the symptomology had increased since the last VA examination in February 2010.  

The Board finds that a rating of 10 percent is warranted for the service connected allergic rhinitis prior to November 7, 2011.  While physical examination of the nose has indicated, for the most part, that there was little or no nasal obstruction, the Veteran has reported that he did experience nasal obstruction at times including complete nasal obstruction.  There is also evidence of record indicating the Veteran reported that his medication was helping with congestion.  The Board finds the Veteran is competent to report on nasal symptomology he experiences including whether he experiences nasal congestion and also the extent of nasal congestion (complete at times).  The Board further finds no reason to question the veracity of the Veteran's allegations regarding nasal congestion.  As such, the evidence supports a finding that the service connected allergic rhinitis was productive of a 50 percent obstruction of both nasal passages, or complete obstruction on one side which warrants a 10 percent rating under Diagnostic Code 6522.  A rating in excess of 10 percent is not warranted as there is no evidence of the presence of nasal polyps.  Physical examination by health care professionals has failed to diagnose this problem and the Veteran has not alleged the presence of this symptomology.  He has reported he had nasal obstruction but has not indicated, in any way, that he has nasal polyps.  Furthermore, the Board finds that the determination that a Veteran has nasal polyps is a complex medical question and the Veteran is not competent to provide evidence on this.  The Veteran can report that he experiences congestion or blockage but he is not competent to link this blockage to the presence of nasal polyps.  A 30 percent rating under Diagnostic Code 6522 is not warranted.  



Extraschedular consideration

The Board also has considered whether this case should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the demonstrated manifestations of the PTSD, bilateral knee and bilateral foot disabilities are contemplated by the schedular criteria.  Therefore, referral of any the claims for extra-schedular consideration is not warranted.  


Entitlement to an effective date prior to July 30, 2012 for the grant of a 50 percent evaluation for PTSD.

The Veteran claims that he is entitled to an earlier effective date for the grant of a 50 percent rating for PTSD.  

Under the applicable criteria, the effective date of an award of disability compensation shall be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation; otherwise, the effective date shall be the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); see 38 C.F.R. § 3.400(b)(2)(i).  For VA compensation purposes, a "claim" is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  An informal claim is any communication or action indicating an intent to apply for one or more benefits, and identifying the benefit sought.  See 38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

A rating decision dated in September 27, 2010 granted service connection for PTSD and assigned a 30 percent evaluation effective from December 22, 2006.  The Veteran was informed of the decision via correspondence dated the same month.  No communication was received from the Veteran during the pertinet time period which expressed dissatisfaction with the September 2010 rating decision.  

On July 30, 2012, the Veteran's representative submitted a statement indicating that the Veteran was claiming entitlement to an increased rating for PTSD.  By rating decision dated in June 2015, the RO granted an increased rating to 50 percent for the service connected PTSD and assigned an effective date of August 23, 2012.  The Veteran appealed the effective date assigned.  In a September 2015 rating decision, the RO granted an effective date of July 30, 2012 for the grant of a 50 percent evaluation for the PTSD.  

There is no evidence of record dated between September 2010 and July 30, 2012 which indicates, in any way, that the Veteran was disagreeing with the September 2010 rating decision or that he was claiming entitlement to an increased rating for his PTSD.  Additionally, there is no evidence of record indicating that the Veteran was hospitalized for PTSD during the time period between September 2010 and July 30, 2012.  

The Veteran's Representative argues that an earlier effective date is warranted for the Social Security found Veteran disabled beginning April 18, 2007, in part, due to PTSD.  A Social Security decision granting the Veteran Social Security disability benefits is not, however, controlling on VA, as the relevant laws, regulations, and other controlling criteria are not the same.  See Roberts v. Derwinski, 2 Vet. App. 387 (1992) (the fact that SSA has ruled that a veteran is disabled, under SSA law, does not establish, in and of itself, that the veteran is permanently and totally disabled for purposes according to the laws and regulations governing VA).  The actions by Social Security concerning the Veteran's disability claim with them does not affect the effective date assigned for the 50% rating for PTSD in any way.  The fact remains that the earliest documented instance in the claims file where the Veteran submitted a claim for an increased rating for PTSD, subsequent to the initial grant of service connection for PTSD, which decision is final, is July 30, 2012.  An effective date prior to that date is not supported by the evidence of record and is not warranted.  


Entitlement to an effective date prior to November 7, 2011 for the grant of a total rating based on individual unemployability.

In July 2000, the Veteran submitted his original application for compensation which included a claim of TDIU.  In June 2015, the RO granted entitlement to TDIU and assigned an effective date of November 7, 2011.  The Veteran has perfected an appeal with the effective date assigned.  

Service connection is in effect for PTSD (30% from March 2006; 50% from July 2012), hypertension (10% from July 2000), right knee medial meniscus tear (10% from May 2004), bilateral plantar fasciitis with achilles tendonitis (10% from November 2004), multiple lipoma scars (10% from April 2008), tinea versicolor (10% from April 2008), left knee strain (10% from July 2000, 100 % from April 2007, 10% from August 2007, 100% from April 2010, 10% from August 2010), allergic rhinitis (0% from July 2000, 10% from November 2011) and residuals of left ankle strain (0% from July 2000).  

The Board finds that an earlier effective date prior to November 7, 2011 is not warranted for the grant of TDIU.  The currently assigned effective date of November 7, 2011 is the date when the Veteran met the schedular requirements for TDIU under 38 C.F.R. § 4.16(a).  Prior to this date, the Veteran did not meet the minimum rating requirements for the TDIU under 38 C.F.R. § 4.16(a).  However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b).  Therefore, if a veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a) , as here, an extraschedular rating is for consideration where a veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b).

The Board notes that entitlement to a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), and an extraschedular rating under 38 C.F.R. § 3.321(b)(1), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1)  is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.

In this regard, the Board notes that, for a Veteran to prevail on a claim for TDIU on an extraschedular basis, it is necessary that the record reflect some factor which places the case in a different category than other Veterans with an equal rating of disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The pertinent question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.  This is so because a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Id.   

The report of a March 2007 VA PTSD examination includes the finding that the Veteran did not have any overt social, occupational or functional impairment from a psychiatric standpoint.  

In May 2007, the Veteran wrote that he recently lost his job because he could not perform his duties as a health care technician in the E.R.  His main complaints in the correspondence deatl this knee problems.  

In June 2007, a physician indicated the Veteran had work restrictions of limited stooping, squatting and twisting.  

The Veteran filed for Social Security benefits in July 2007.  He informed Social Security that his ability to work was limited by knee problems, glaucoma, PTSD, back pain.  He reported he could not walk right and had limitations.  The Veteran wrote that he became unable to work on April 18, 2007.  

In July 2007, a physician indicated that the Veteran was not to perform any stooping, lifting from floor to waist, crawling or squatting.  

An August 2007 VA clinical record includes the annotation that the Veteran presented a letter from a private physician indicating that the Veteran would work but was unable to bend, stoop, or do some other tasks which prevented him from returning to his job in the E.R. 

The health care professional who evaluated the Veteran in September 2007 for his Social Security claim resulted in a finding that the Veteran had subjective complaints of pain without objective findings on physical examination.  (left rotator cuff, left knee, bilateral knee, bilateral plantar fasciitis, lumbar degenerative disc disease.  

In September 2007, Social Security determined the Veteran was not disabled.  The primary diagnosis was a back disorder and the secondary diagnosis was affective/mood disorder.  

December 2007 letter from OPM - Veteran claimed he was disabled due to multiple medical conditions but, upon review of the medical recrods, the Veteran as disabled from his position as a health technician due to back pain, bilateral knee pain and PTSD.  

In February 2009, Social Security determined the Veteran was unable to work as of April 18, 2007.  Impairmets listed are lumbar spine protruding discs, left and right meniscal tears, status post arthroscopies, PTSD, depression and anxiety.  

An April 2010 physician's note indicates that the Veteran was off from work until August 2, 2010 as a result of sugery performed on the left knee on April 23, 2010.  

In October 2015, the Veteran's representative argued that an earlier effective date for the grant of TDIU is warranted based on the fact that Social Security determined that the Veteran was unable to work as of 2007.  I.U. is an implied claim and not one the Veteran must explicity claim to be entitled to it.  The Veteran's effective date should be the date entitlement arose, which is the date that the Veteran was no longer able to work.  

There is no competent evidence of record which demonstrates that the Veteran was unemployable as a result of service connected disabilities prior to November 7, 2011.  The Veteran's representative has argued that Social Security found the Veteran disabled as of 2007 and that this should be the effective date for TDIU.  The Board notes that the Social Security decision which determined the Veteran was disabled as of 2007 was based on service connected and non-service connected disabilities.  There is no indication in the evidence of record that the Veteran was unemployable solely due to his service connected disabilities in 2007 nor is there any such evidence up until November 2011.  

Entitlement to an effective date prior to November 7, 2011 for the grant of eligibility to Dependent's Educational Assistance under 38 U.S.C. Chapter 35.


In June 2015, the RO granted entitlement to Dependent's Educational Assitance and assigned an effective date of November 7, 2011.  The Veteran has perfected an appeal with the effective date assigned.



The first time the Veteran's combined disability evaluation equaled 70% (exclusive of times when it was rated 100% based on convalescence) was November 7, 2011.  Prior to that time, the Veteran did not meet the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a).  The effective date for the grant of TDIU has been set as this date.  In order to warrant an earlier effective date prior to November 7, 2011 for the grant of TDIU, 






The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b)  in the first instance without ensuring that the claim was referred to VA's Director of Compensation for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b) . Bowling v. Principi, 15 Vet. App. 1   (2001). Accordingly, in September 2013, the Board remanded the claim for initial extraschedular consideration. In May 2014, the Director of Compensation Service determined that a TDIU on an extraschedular basis was not warranted. 

 After a referral has been made and the Director of the Compensation Service has made a determination regarding entitlement to an extraschedular rating, the Board has jurisdiction to review that determination on a de novo basis.  See Anderson v. Shinseki, 22 Vet. App. 423   (2009).

 The Board notes that entitlement to a TDIU extraschedular rating under 38 C.F.R. § 4.16(b) , and an extraschedular rating under 38 C.F.R. § 3.321(b)(1) , although similar, are based on different factors. See Kellar v. Brown, 6 Vet. App. 157   (1994). An extraschedular rating under 38 C.F.R. § 3.321(b)(1)  is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities. Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required. In contrast, 38 C.F.R. § 4.16(b)  merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities. See VAOPGCPREC 6-96.

 In this regard, the Board notes that, for a Veteran to prevail on a claim for TDIU on an extraschedular basis, it is necessary that the record reflect some factor which places the case in a different category than other Veterans with an equal rating of disability. See Van Hoose v. Brown, 4 Vet. App. 361, 363   (1993). The pertinent question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. Id.   This is so because a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. Id.   

 The Board notes that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator. See Geib v. Shinseki, 733 F.3d 1350, 1354   (Fed. Cir. 2013). Thus, the VA examiners' conclusions are not dispositive. However, the observations of the examiners regarding functional impairment due to the service-connected disability go to the question of physical or mental limitations that may impact his ability to obtain and maintain employment.





ORDER

Entitlement to a rating of 70 percent for Posttraumatic stress disorder, but no more, is granted subject to the laws and regulations governing monetary awards.  

Entitlement to a rating in excess of 10 percent for residuals of a right knee medial meniscus injury is not warranted.  The appeal is denied.  

Entitlement to a separate 10 percent rating for the service connected left knee strain based on the presence of sympathetic removal of semilunar cartilage is granted subject to the laws and regulations governing monetary awards.  

Entitlement to a 10 percent rating prior to November 7, 2011 for allergic rhinitis is granted, subject to the laws and regulations governing monetary awards.  

Entitlement to an effective date prior to July 30, 2012 for the grant of a 50 percent evaluation for PTSD is not warranted.  The appeal is denied.

Entitlement to an effective date prior to November 7, 2011 for the grant of a total rating based on individual unemployability.

Entitlement to an effective date prior to November 7, 2011 for the grant of eligibility to Dependent's Educational Assistance under 38 U.S.C. Chapter 35.



REMAND

In August 2011, the Veteran's representative submitted a claim of entitlement to service connection for acute kidney failure secondary to service connected hypertension.  It was later alleged that the kidney failure was also secondary to obstructive sleep apnea.

Clinical records dated in August 2011 reveal the Veteran was diagnosed with chronic kidney disease, stage III.  One of the records includes the annotation that the Veteran had a history of chronic kidney disease, Stage III which was most probably secondary to hypertension or hyperlipidemia.  

A VA examination was conducted in August 2013.  The examiner diagnosed chronic kidney disease.  The examiner opined that the condition was less likely than not proximately due to or the result of the Veteran's service connected condition.  The rationale provided was that a review of the medical records show that renal failure was due to hypertensive nephrosclerosis and the Veteran has chronic renal failure.  The Board finds this opinion requires clarification as it appears to the Board that nephrosclerosis was the result of hypertension for which service connection is in effect.  The Board finds a remand is required in order to request that the examiner who conducted the August 2013 VA examination provide an addendum which addresses whether hypertensive nephrosclerosis is etiologically linked to the service connected hypertension.  This is a medical determination which requires specialized knowledge.  

In January 2014, the Veteran submitted a claim of entitlement to service connection for sleep apnea as a direct service connection condition and as secondary to PTSD and rhinitis.  He reported he was initially diagnosed with sleep apnea in 2007.  The medical evidence documents the Veteran has been diagnosed with obstructive sleep apnea.  A VA examination was conducted in November 2014.  The examiner indicated that he had reviewed the evidence in VBMS and recorded the Veteran's self-reported medical history.  The examiner diagnosed obstructive sleep apnea but opined that the disorder was less likely than not secondary to the service connected PTSD or allergic rhinitis.  The rationale provided was that the mainstream medical literature does not support a finding that obstructive sleep apnea is either caused by or aggravated by PTSD and/or allergic rhinitis.  Obstructive sleep apnea is caused by an obstruction in the posterior pharynx. The service connected allergic rhinitis and PTSD does not cause or aggravate obstruction of the posterior pharynx.  

Significantly, the Veteran has submitted articles and web sites which suggest that medical evidence supports the Veteran's claim.  The Veteran has submitted a cite to an article "Posttraumatic Stress Disorder and Obstructive Sleep Apnea Syndrome," which he alleges links PTSD to obstructive sleep apnea.  He has also submitted a cite to an article "Chronic Nasal Obstruction and Allergic Rhinitis," and "Rhinitis and sleep apnea" which it is alleged link obstructive sleep apnea to rhinitis.  It is not apparent to the Board if the examiner who conducted the January 2014 VA examination had access to and reviewed this evidence which seems to support the Veteran claim.  The Board finds a remand is required in order to request that the examiner who conducted the August 2013 VA examination provide an addendum which addresses whether the articles cited by the Veteran change his etiology opinion.  This is a medical determination which requires specialized knowledge.  

The Veteran is claiming entitlement to an increased rating for his service connected bilateral plantar fasciitis with Achilles tendonitis which is currently evaluated as 10 percent disabling under Diagnostic Code 5299-5276 by analogy to pes planus.  Plantar fasciitis is not specifically addressed by the Rating Schedule.  As such, a hyphenated diagnostic codes is used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  See 38 C.F.R. § 4.27.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  See 38 C.F.R. § 4.20.  According to the policy in the schedule, when a disability is not specifically listed, the Diagnostic Code will be "built up," meaning that the first 2 digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99".

The medical evidence of record documents that it was determined the Veteran did not have weak foot (DC 5277), claw foot (DC 5278), Morton's disease (DC 5279), hallux rigidus (DC 5281) or malunion or nonunion of tarsal or metatarsal bones (DC 5283).  The only two pertinet Diagnostic Codes left to evaluate the disability are Diagnostic Code 5276 for evaluation of pes planus and Diagnostic Code 5248 for evaluation of "other foot injuries."  

A zero percent disability rating is assigned for mild pes planus, characterized by a disability where symptoms are relieved by built-up shoes or arch supports.  A 10 percent rating is warranted for moderate pes planus, either unilateral or bilateral, characterized by weight-bearing line over or medial to great toe, inward bowing of the tendo Achillis, and pain on manipulation and use of the feet.  A 30 percent rating is warranted for severe bilateral pes planus, characterized by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral pes planus, characterized by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a , Diagnostic Code (DC) 5276.

Pursuant to Diagnostic Code 5284, a 10 percent evaluation is warranted for moderate foot injuries, a 20 percent evaluation is warranted for moderately severe foot injuries, and a 30 percent evaluation is warranted for severe foot injuries.  A note following the diagnostic code provides that a 40 percent evaluation is warranted for actual loss of use of the foot. 

Significantly, the evidence of record is insufficient to evaluate the foot claim under either Diagnostic Code.  The pertinet evidence of record consists of the reports of two VA examinations.  

A VA examination was conducted in January 2013.  Achilles tendonitis and calcaneal spurs was diagnosed.  The examiner found that the Veteran did not have Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, pes cavus or malunion or nonunion of the tarsal or metatarsal bones.  There was no evidence of bilateral weak foot.  X-rays were interpreted as revealing bilateral traumatic arthritis and calcaneal spurs.  The examiner found that the bilateral foot injury impacted the Veteran's work in that he had to change careers due to limitations in standing and walking due to pain.  The Veteran had to take a sedentary job at less pay.  

On VA examination in August 2013, the examiner diagnosed plantar fasciitis with Achilles tendonitis.  The Veteran informed the examiner that he had foot pain and used orthotics which helped.  The examiner found that the Veteran did not have Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, pes cavus or malunion or nonunion of the tarsal or metatarsal bones.  There was no evidence of bilateral weak foot.  X-rays revealed tiny dorsal and plantar calcaneal spurs on both feet.  The examiner opined that the foot disabilities did not impact the Veteran's ability to work.  

Significantly, the examiners did not provide any pertinet evidence to evaluate the foot claim under either Diagnostic Code 5276 or 5284.  There was no discussion by the examiner as to the presence of any foot symptomology on physical examination, there was no discussion of any deformity of either foot or discussion of any characteristic callosities.  The examiner also did not provide any opinion as to the degree of impairment associated with the foot sufficient to apply Diagnostic Code 5284.  A remand is required to obtain the pertinet evidence.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding evidence pertinent to the Veteran's claims.  

2.  Then return the claims file to the examiner who conducted the August 2013 VA kidney examination and request that the examiner prepare and addendum to the examination report which addresses the following:

a).  Is the hypertensive nephrosclerosis which was diagnosed at the time of the examination etiologically linked to the service connected hypertension?

The entire claims file, to include a complete copy of this REMAND, must be made available to the VA examiner to provide the addendum information.  If the requested opinion cannot be provided without another examination of the Veteran this should be scheduled.  

If the examiner who conducted the August 2013 VA examination is not available, arrange to have the Veteran examined by a suitably qualified health care professional who should be tasked with providing the opinion requested above.  If this examiner determines that the requested opinion cannot be provided without another physical examination of the Veteran, this should be scheduled. 

The rationale for all opinions expressed must also be provided.  If the physician is unable to provide the required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

3.  Then return the claims file to the examiner who conducted the November 2014 VA sleep apnea examination and request that the examiner prepare and addendum to the examination report which addresses the following:

a).  Send the examiner the medical articles and citations associated with the claims file which address the etiology of obstructive sleep apnea with regard to PTSD and/or allergic rhinitis and request that he review them and then indicate whether his review of this evidence changes his etiology opinion.  The examiner should address the probative value of the articles with regard to their linking obstructive sleep apnea with PTSD and/or allergic rhinitis.  

The entire claims file, to include a complete copy of this REMAND, must be made available to the VA examination to provide the addendum information.  If the requested opinion cannot be provided without another examination of the Veteran this should be scheduled.  

If the examiner who conducted the November 2014 VA examination is not available, arrange to have the Veteran examined by a suitably qualified health care professional who should be tasked with providing the opinion requested above.  If this examiner determines that the requested opinion cannot be provided without another physical examination of the Veteran, this should be scheduled. 

4.  Then schedule the Veteran for a VA foot examination by a suitably qualified health care professional who should be tasked with evaluating the disability associated with the service connected bilateral foot disorders.  All pertinent evidence required for evaluation of foot claims should be included in the examination report.  

5.  To help avoid another remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims remanded herein, in light of all pertinent evidence and legal authority 

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.


The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


